.     -




                  THE   ATTORNEY          GENERAL
                           OF   -XAS

PRICE  DANIEL
ATTORNEYGENERAL


                           M-C~ a, 1949.

     Eon. Albert V, Searcy      Opinion Ro. v-783.
     County Attorney
     Kimble County              Re:    Right of .acity marshal
     Junction, Texas                   to collect fees in cases
                                       filed in Justice and
       _.                              county Courts.
     Dear Mr. Searcy:
             --Reference is made to your letter wherein you
     request an-opinion of this office as totheright of a
     city marshal to receive fees for criminal cases filed
     by him in the Justice,and County., Courts of your County.
       -.
               City marshals are peace officerswithin the
     meaning of Article 36 of Viirnonls Code of Criminal Pro-
     cedure, and as such they may file cases that some with-
     in the scope of their authority--in  any Court having ju-
     risdiction thereof. However, iuaPsha1sare not Couiity
     or precinct law enforcementofficers within the meaning
     -ofArticIe XVI; Section 61 of theConstitution of Texas
     which places said officers on"a salary basis. See en-
     closed copy of Attorney Csneralls Opinion V-748.
               Article 1067, Vernon's Code of Criminal PPO-
     cedure is as follows:
                     __                          __
               "Constables,marshals and other peace
          officers who execute process and perform
          services for Justices in oritiinalaction
          shall receive the same fees allowed to sher-
          iffs for the same services."

                Article 62, Vernon's Code of Criminal Proced-
     ure iB as follows:                    _.
             _-
                "Thecorporation court;in each lncor-
           poFated‘-city,town or village of this State
           shall have jurisdictionWitbXn thijoorpor-
           ate limits in--allcriminal oases arising un-
           der thenoFdinanBesof such city, town or
           village, a&d shall have concurrent jurisdlc-
           tlon with any justice of the peace in any
                                                    -




Han, Albert W. Searcy, page 2 (V-783)


     preoinct in which said cltyp tovn or village
     is situated in all criminal cases arising
     under the criminal laws of this State, in
     which~'puuishmentis by fine only, and where
     the maximum of such fine may not exceed two
     hundred dollars, and arising within such
     corporate limits. o e o
           Article 64, Vernonqs Code of Criminal Proced-
ure is as follows:                   .,
           "When two or more coui%s have ooncurrent
      jurisdictionof-zanycriminal offense, the
      court in which an indictment or a complaint
      shall first be filed shall retain jurisdic-
      tion of such offense to the exclusion of all
      other courts. o o .9                  __
           The duties and powers-.ofa city marshal acting
in the role,of a peace officer are defined in.-Articles
999 and 1147 of Vernon's Civil Statutes. In a letter of
this office to the County Attorney of Hunt County dated
Maroh 25, 1948, a-‘copyof which is herewith enclosed;"
we discussed the authority of a marshal within the mean-
ing of Article 999 and held that when the marshal per-
forms such duties; he-'isentitled to the same fees for
such services aa are allowed
                         .    a sheriff.
           Artioles 1029 and 1030, Vernon's Code of Crime
inal Procedure proscribe certain fees for sheriffs and
constablesfor particular services rendered in felcny
case8 a Article 1031 provides that when services have
been rendered by aiiypeaos officer other than a sheriff
suoh as are enumeratedin the two preceding Acts; such
officer shall receive the same fees therefor as ere al-
lowed the sheriff and prescribes the-'procedure to be
folloved for the collection of the 8ame. "See Attorney
QeneiialtsOijiniongo, O-5345 rendered by a prior admin-
istration, and the case of gewburn 9s. Durham, 31 S, W.
1%.                                      _.
  -_
           It la therefore our opinion that the city mar-
shal may lawfully rrceive fees for cams filed by him
in the Justice and County Courts.
                        SunMARY
          City marshals may lawfully receive-.fees
     for cases filed by them in the Justice and
Hon. Albert W, Seamy9 page 3 4-783)


    County   Courts   (Attye   Oen.   Op. Ho. O-5345* let-
    ter '3-2548; V-748; Hewburn         vs. ~uphdd38
    Tex, 288, 31 S. w. 195).
                                         Yaws very truly9
                                      ATTORWET QEflLRNaOF TEXAS



                                         Burns11 Waldrsp
BWtbh                                            Assistant



                                      APPROVED